788 N.W.2d 446 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
James Anthony CARREKER, Defendant-Appellant.
Docket No. 141284. COA No. 290501.
Supreme Court of Michigan.
September 27, 2010.

Order
On order of the Court, the application for leave to appeal the May 18, 2010 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Wayne Circuit Court. On remand, in addition to complying with the Court of Appeals judgment, the circuit court shall correct the erroneous statement in the defendant's sentencing information report which states that the defendant pled guilty to first-degree home invasion. The sentencing information report should instead state that the defendant was found guilty of first-degree home invasion after a bench trial. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.